Citation Nr: 1226441	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 21, 2011, and to a rating in excess of 70 percent for the disability from that date.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel










INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned an initial evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, June 26, 2008.

When this case was before the Board in June 2011, it was remanded for additional evidentiary development.  In a March 2012 Appeals Management Center rating decision, the Veteran's disability rating for his PTSD was increased from 30 percent to 70 percent, effective November 21, 2011.  This did not satisfy the Veteran's appeal.  Therefore, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to November 21, 2011, the occupational and social impairment from the Veteran's PTSD more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.

2.  From November 21, 2011, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than total impairment.







CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD prior to November 21, 2011, and in excess of 70 percent from that date have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to higher ratings for his service-connected PTSD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The record reflects the Veteran was provided all required notice by a letter mailed in July 2008, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STRs); VA treatment records; and private treatment records were obtained.  The Veteran was afforded appropriate VA examinations and submitted a private examination report.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Analysis

Service connection for PTSD was granted in the March 2009 rating decision on appeal.  At that time, the Veteran was assigned a 30 percent rating, effective from the date of service connection, June 26, 2008.  The Veteran appealed.  As noted above, the disability was ultimately assigned a 70 percent schedular rating, effective from November 21, 2011.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Veteran had a private PTSD examination in July 2008 in which he reported working part-time as a student advocate.  He reported PTSD symptoms and impairment, to include sleep disturbances and nightmares about an in-service car accident; flashbacks and changes in his driving abilities and habits; intrusive thoughts; depression; irritability; easy to anger and frustration; prior martial and work problems; suicidal ideation, "many times in the past, especially when his depression got out of hand;" and prior alcohol abuse.  Mental status examination showed speech within normal limits; thought process was goal directed and linear; mood was depressed and anxious; affect was congruent to mood; he denied suicidal ideation; thought processes were within normal limits; cognitively he was alert and oriented; remote and recent memories were slightly affected; concentration was slightly affected; and he had good insight and judgment.  The examiner diagnosed mood disorder due to general medical condition, sleep disorder due to general medical condition, and PTSD with a Global Assessment of Functioning (GAF) score of 42.

The record also contains private treatment records from August 2008 to August 2011 detailing the Veteran's PTSD symptoms and impairment, to include being easily disoriented; very anxious; lacking sleep; poor socialization; constricted and dull effect; flashbacks; and nightmares.

In response to his claim for service connection for PTSD, the Veteran was afforded a VA-contracted examination for PTSD in January 2009 in which he reported PTSD symptoms and impairment, to include ongoing trouble with relationships due to anger and irritability, having two marriages end in divorce; avoidance; problems in the workplace, not being able to deal with people without becoming argumentative; giving up on his usual activities; distressing dreams; hypervigilance while driving; isolation; prior alcohol abuse used for numbing; recurrent memories of being in a car accident in service; feelings of detachment; sleep disturbances; and irritability.  He reported working part-time as a counselor.  The examiner noted that the Veteran was oriented to person, place, time, and purpose; his appearance and hygiene were normal; behavior was appropriate; affect and mood were depressed; speech and concentration were normal; thought processes were normal; judgment and memory were intact.  The examiner diagnosed PTSD, chronic with a GAF score of 40.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with decrease in work efficiency and intermittent inability to perform occupational tasks although he was functioning satisfactorily with routine behavior, self care, and normal conversation.

In response to the Board's June 2011 remand, the Veteran was afforded a VA examination for PTSD in November 2011 in which he reported having a good relationship with his two daughters and siblings; having one close friend; spending the majority of his time by himself; and reading, growing trees, and attending church as hobbies.  He reported no longer being employed and that symptoms and impairment from his PTSD caused problems at his previous job, including difficulty keeping up with tasks, having frequent anxiety, having verbal altercations with coworkers, taking days off work without permission, sleep impairment, and fatigue.  He reported PTSD symptoms and impairment, to include recurrent and distressing recollections of the in-service automobile accident; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to the internal or external cues; avoidance; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; sense of a foreshortened future; sleep disturbances; irritability or outbursts of anger; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  

The VA examiner diagnosed PTSD, chronic with a GAF score of 45.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.

After carefully reviewing the evidence of record, the Board concludes that from June 26, 2008, to November 20, 2011, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 30 percent rating than that required for a 50 percent rating; from November 21, 2011, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 70 percent rating than that required for a 100 percent rating.  

In determining that the Veteran's PTSD warrants the aforementioned disability ratings, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 31 to 40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."    

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

The evidence of record shows that prior to November 21, 2011, the Veteran's PTSD caused mild impairment of occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is squarely within the criteria for the 30 percent rating.  A schedular rating of 50 percent rating is awarded for occupational and social impairment with reduced reliability and productivity, but prior to November 21, 2011; the evidence did not show the Veteran's PTSD impairment more nearly approximates such impairment. 

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

To this point, specific symptoms associated with the 50 percent rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Review of the evidence of record prior to November 21, 2011, shows that the Veteran's PTSD caused disturbances of motivation and mood and difficulty in establishing effective work and social relationships, but the other symptoms were absent.  The record repeatedly showed normal speech; no panic attacks; no difficulty in understanding complex commands; slight impairment of memory; and no impaired abstract thinking.  Moreover, although there was indication of difficulty in establishing effective work and social relationships, the Veteran reported working as a part-time counselor.

Although the Veteran reported suicidal ideation prior to November 2011, a symptom under the 70 percent criteria, the Board finds that this higher rating is not warranted as the suicidal ideation was during an unidentified time in the past.  Moreover, as addressed above, the higher evaluation would only be assigned if the disability picture more nearly approximated the criteria required for that rating, and suicidal ideation is but one of the symptoms under the 70 percent criteria. 

The evidence of record shows that from November 21, 2011, the Veteran's PTSD caused increased impairment of occupational and social functioning with deficiencies in most areas.  A schedular rating of 100 percent rating is awarded for total occupational and social impairment, but the evidence does not show the Veteran's PTSD impairment more nearly approximates such impairment.

To this point, specific symptoms and impairment associated with a 100 percent rating are gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  At no time did the Veteran manifest any of these symptoms or impairment.  Review of the evidence of record from November 21, 2011, shows that the Veteran's PTSD caused depression affecting the ability to function and difficulty in adapting to stressful circumstances.  The record shows no suicidal ideation; no impaired impulse control; no obsessional rituals; speech unremarkable; no spatial disorientation; and adequate hygiene and appearance.  He also reported having a good relationship with his two daughters and siblings; having one close friend; spending the majority of his time by himself reading, growing trees, and attending church as hobbies.  

For the reasons above the Board finds the criteria for a rating in excess of 30 percent prior to November 21, 2011, and to a rating in excess of 70 percent from that date are not met. 

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence to VA.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his statements shows impairment more closely approximating the criteria for higher staged ratings.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

The Board notes that a claim for a total rating based on individual unemployability (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a). See VAOGCPREC 6-96. VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  The Board notes that the Veteran stated in his November 2011 VA examination that he was no longer working part-time as a counselor and noted some PTSD symptoms affecting his prior employment.  In the Board's opinion, none of the Veteran's statements and none of the other evidence of record raise the issue of entitlement to a total rating based on unemployability due to the service-connected psychiatric disability. Therefore, a TDIU claim is not properly before the Board; however, the Veteran is free to submit such a claim if he believes that he is unemployable due to service-connected disability or disabilities.

In reaching its decision, the Board has considered the benefit-of-the-doubt rule; but has determined that it does not apply in this case because the preponderance of the evidence is against claim.


ORDER

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder prior to November 21, 2011, and to a rating in excess of 70 percent for the disability from that date is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


